Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-14 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mani et al. (US 2011/0078652).

With respect to claim 1, Mani discloses: dividing, by the electronic device, a first task and at least one second task into a plurality of task-jobs ([0070], 310 and 315 correspond to the first and second task, 3 different sub graphs corresponds to the plurality of task-jobs); 
determining, by the electronic device, at least one core configuration for each of the plurality of task-jobs ([0074]-[0076]); 
scheduling, by the electronic device, each of the plurality of task-jobs on at least one core of the multi-core processor based on the at least one core configuration to generate an execution schedule (id., [0067]).

However, Mani discloses: a model maybe executed using concurrent computing resources, that threads may execute concurrently with specified parameters for a simulation of a model mapped into sub graphs to tasks, parameters that might effect thread scheduling ([0113]-[0113]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to realize that scheduling the sub graphs to threads with parameters such as priorities would effectuate an execution of the sub graphs.

With respect to claim 2, Mani discloses: wherein the dividing comprises: obtaining, by the electronic device, profile data of the first task and the at least one second task ([0070], lines 1-3), the profile data including at least one of respective entry points of the first task and the at least one second task (Fig. 7), respective exit points of the first task and the at least one second task, respective execution times of the first task and the at least one second task, respective pre-emption states of the first task and the at least one second task, an inter-task communication type between the first task and the at least one second task, an inter-task communication metric between the first task and the at least one second task or an interaction metric; and  19Attorney Docket No.: 2557-003065-US dividing, by the electronic device, the first task and the at least one second task into the plurality of task-jobs based on the profile data ([0070]).  




With respect to claims 8, 9, and 13, they recite similar limitations as claims 1, 2, and 6, respectively, and are therefore rejected under the same citations and rationale.

Allowable Subject Matter
Claims 3-5, 7 10-12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tang (US 2020/0183741): GPP based 5G terminal common platform optimization method where different priorities for programs of different modules are assigned. Dividing the task into a plurality of subtasks according to attribute and assigning the plurality of subtasks to different threads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WISSAM RASHID/Primary Examiner, Art Unit 2195